IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1565
                                 Filed July 22, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WADE WALTER COLE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Bremer County, Peter B. Newell,

District Associate Judge.



      Defendant appeals from his sentence for two counts of operating while

intoxicated and one count of child endangerment. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Joseph A. Fraioli, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, Kasey Wadding, County Attorney, and Jill Dashner, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., Vaitheswaran, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


DANILSON, C.J.

          Wade Cole appeals from his sentence for two counts of operating while

intoxicated and one count of child endangerment. He maintains the district court

abused its discretion by failing to provide reasons on the record for the sentence

imposed. Because we find the sentence imposed by the district court was the

product of giving effect to the parties’ plea agreement rather than the exercise of

trial court discretion, any alleged failure to furnish reasons was harmless. We

affirm.

I. Background Facts and Proceedings.

          On July 22, 2014, Cole was charged by trial information with operating a

motor vehicle without operator’s consent and operating a motor vehicle while

intoxicated.

          The next day, Cole was charged by trial information with child

endangerment, assault domestic abuse causing bodily injury, and a second

count of operating a motor vehicle while intoxicated.

          Cole later entered a plea agreement with the State in which he would

plead guilty to both counts of operating while intoxicated and one count of child

endangerment and the State would dismiss the remaining charges. Additionally,

the agreement provided that the State would recommend one-year incarceration

for each operating-while-intoxicated charge and two years of incarceration for the

child-endangerment charge. Each sentence was to run consecutively for a total

term of incarceration not to exceed four years.

          On August 29, 2014, Cole entered guilty pleas pursuant to the agreement.

The State informed the court it was “an agreed-to disposition” and explained the
                                         3


parties’ agreement as well as the reasons for the State’s recommendations—

including Cole’s prior criminal record. The court stated:

       Mr. Cole, I’ll go ahead and follow the plea agreements in this
       matter. I’ll impose a one-year prison term on each of the charges
       of Operating While Intoxicated; two-year prison term on the Child
       Endangerment. I’ll order that all of the charges run consecutive to
       each other, so you have a total sentence of four years.

The court closed the hearing by stating, “I think these sentences are appropriate

based on your prior criminal history and the nature of these offenses.”

Additionally, the district court filed a written sentencing order that stated the

imposed sentence was “for the protection of society, the rehabilitation of the

Defendant, and the further reasons stated by the Court on the record . . . .”

       Cole appeals.

II. Standard of Review.

       There are three different standards when a defendant challenges his or

her sentence on appeal.      State v. Seats, ___ N.W.2d ___, ___, 2015 WL

3930169, at *6 (Iowa 2015). “We use the abuse of discretion standard if the

sentence is within statutory limits.” Id. We review the court’s determination to

accept or reject a plea agreement for an abuse of discretion. State v. Thompson,

856 N.W.2d 915, 918 (Iowa 2014).             When the district court exercises its

discretion on grounds or for reasons that were clearly untenable or

unreasonable, an abuse of discretion occurs. Id. We review both the court’s

stated reasons made at the sentencing hearing and its written sentencing order.

See id. at 919 (“The district court can satisfy this requirement [of stating on the

record its reasons for selecting the particular sentence] by orally stating the

reasons on the record or placing the reasons in the written sentencing order.”).
                                          4


III. Discussion.

       Cole maintains the district court abused its discretion by failing to state

reasons for the sentence imposed on the record.              Iowa Rule of Criminal

Procedure 2.23(3)(d) requires the court to “state on the record its reason for

selecting the particular sentence.”       However, our supreme court has not

uniformly enforced the rule.

       In State v. Snyder, 336 N.W.2d 728, 729 (Iowa 1983), the district court

had agreed to be bound by a plea agreement and incorporated the terms of the

agreement into its sentence.        The defendant appealed the sentence and

argued—among other things—that the court erred in failing to state its reasons

for the sentence. Snyder, 336 N.W.2d at 729. Our supreme court held that

where the sentence of imprisonment was “not the product of the exercise of trial

court discretion but of the process of giving effect to the parties’ agreement,” “the

purpose of a statement of reasons for imposition of the sentence would serve no

practical purpose.” Id. Thus, “any failure by the court to furnish reasons was

harmless.”1 Id.

       In State v. Cason, 532 N.W.2d 755, 756 (Iowa 1995), the district court was

not bound by the parties’ plea agreement, but our supreme court found the

rationale of Snyder was applicable. Again, the supreme court held it was “clear

from the record that the sentencing court was merely giving effect to the parties’

agreement.    Under these circumstances, we do not believe the district court




1
  Of course, “the better practice is for the court to state reasons in every case, even
those in which it has no discretion.” Snyder, 336 N.W.2d at 729.
                                        5


abused its discretion in failing to state reasons for the sentence imposed.”

Cason, 532 N.W.2d at 757.

      Recognizing it is dispositive, Cole asks us to reconsider whether district

courts lack discretion when dealing with nonbinding plea agreements and

ultimately to overrule Cason. However, “[w]e are not at liberty to overturn Iowa

Supreme Court precedent.” State v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct.

App. 1990); see also State v. Miller, 841 N.W.2d 583, 584 n.1 (Iowa 2014)

(“Generally, it is the role of the supreme court to decide if case precedent should

no longer be followed.”). Here, the sentence imposed by the district court was

the product of giving effect to the parties’ plea agreement and joint sentencing

recommendation rather than the exercise of trial discretion.          Under such

circumstances, we see no benefit in reciting reasons.        Cole and the State

received the sentence they requested.       Thus, any alleged failure to furnish

reasons for the sentence was harmless. We affirm.

      AFFIRMED.